                Case 3:20-ap-00153-JAF          Doc 1    Filed 12/29/20     Page 1 of 11


                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

IN RE:          LINDSAY N. FARIS
                RENEE M. FARIS
                     Debtor(s).                               Case No.: 3:16-bk-04578-JAF
                                                              Chapter 13
___________________________________/

LINDSAY N. FARIS
RENEE M. FARIS

                PLAINTIFF(s)                                  Adv. No. 3:20-ap- 0
         v.

SN SERVICING CORPORATION
            Defendant
___________________________________/

                                             COMPLAINT

         LINDSAY N. FARIS and RENEE M. FARIS (“FARIS” or the “Plaintiffs”) sue SN SERVICING

CORPORATION (“SN SERVICING”) for various violations of the United States Bankruptcy Code and

state:

                                                  Introduction

1.       This is an action for damages filed by PLAINTIFF(s) pursuant to Sections 105; 524(i) and 1328

         of the Bankruptcy Code and for injunctive relief to prohibit future violations of the Bankruptcy

         Code by the Defendant.

2.       This action is also filed to enforce and to implement provisions of the Confirmed Chapter 13 Plan

         and other Bankruptcy Code provisions and Rules related thereto.

                                         Jurisdiction and Venue

3.       Jurisdiction is conferred on this Court pursuant to the provisions of Section 1334 of Title 28 of

         the United Stated Code in that this proceeding arises in and is related to the above-captioned

         Chapter 13 case under Title 11 and concerns property of the Debtor(s) in that case.
              Case 3:20-ap-00153-JAF         Doc 1    Filed 12/29/20     Page 2 of 11


4.    This Court has both personal and subject matter jurisdiction to hear this case pursuant to Section

      1334 of Title 28 of the United States Code, Section 157(b)(2) of Title 28 of the United States

      Code.

5.    This matter is a core proceeding and therefore the Bankruptcy Court has jurisdiction to enter a

      final order.

6.    Venue lies in this District pursuant to Section 1391(b) of Title 28 of the United States Code.

                                               Parties

7.    The Plaintiffs in this case are the Debtors under Chapter 13 of Title 11 of the United States Code

      in case number 3:16-bk-04578-JAF (the “Main Case”).

8.    The Defendant, SN SERVICING is a mortgage servicer with its principal place of business

      located in Eureka, CA. SN SERVICING is the current mortgage servicer of the note and

      mortgage that are the subject of this adversary proceeding.

                                        Factual Allegations

9.    On or about April 16, 2004, the PLAINTIFFS executed a promissory note (“Note”) and mortgage

      in favor of Beneficial Florida, Inc. in the principal amount of $133,673.04 secured by the home

      at 3777 Woodbriar Dr., Orange Park, FL (the “Woodbriar Property”). The loan was eventually

      assigned to SN SERVICING as detailed below.

10.   The Note was originally setup as a variable rate loan/mortgage for a period of thirty (30) years.

      The loan was due to mature on April 16, 2034.

11.   On December 16, 2016, the PLAINTIFFS commenced the main Chapter 13 case by the filing of

      a voluntary petition with the Clerk of this Court. At the time of the filing, the Woodbriar

      mortgage was in arrears on payments to SN SERVICING.




                                                  2
             Case 3:20-ap-00153-JAF         Doc 1    Filed 12/29/20       Page 3 of 11


12.   On April 24, 2017, SN SERVICING filed Proof of Claim #12-1 as a claim in the amount of

      $131,473.55 secured by the Woodbriar Property. The arrears claimed as a result of the Proof of

      Claim was a default in the total amount of $5,150.01.

13.   On February 13, 2017, PLAINTIFFS filed their Second Amended Plan of Reorganization (the

      “Plan”; Docket No. 36 in the Main Case) and provided for the Proof of Claim #12-1 in the Plan

      by paying regular payments in the Proof of Claim during the Plan.

14.   On April 26, 2017, the Court entered an Order Confirming Chapter 13 Plan (the “Confirmation

      Order”; Docket No. 46). This Confirmation Order was later modified by the Court’s Order

      Granting Motion to Modify Confirmed Plan at Docket No. 63. The Modified Plan provided the

      amount of $5,150.55 towards the SN SERVICING arrears as claimed in Proof of Claim #12-1.

15.   The Confirmation Order as modified provided for the Woodbriar property/SN SERVICING as

      follows:

      a.     PITI Payment of $829.91 during months 1-60 subject to interest/escrow adjustments;

      b.     Cure of arrears of $5,150.55 during months 1-60;

16.   In all respects, the PLAINTIFFS have complied with the terms and payments due pursuant to the

      Confirmed Plan. The PLAINTIFFS have also complied with all post-confirmation notices

      regarding payment changes filed by the servicers.

17.   SN SERVICING was represented by Counsel in the Chapter 13 case and participated in the Plan

      process. See Docket No. 96.

18.   Subsequent to the confirmation order, the Woodbriar loan was transferred to SN SERVICING

      by SN SERVICING. See Docket No. 95, October 22, 2019.

19.   The Court entered an Order Discharging the Chapter 13 case on September 8, 2020. See Docket

      No. 118 in the Main Case.



                                                 3
             Case 3:20-ap-00153-JAF          Doc 1     Filed 12/29/20     Page 4 of 11


20.   After the Discharge of the Chapter 13 case, the PLAINTIFFS had resumed making the required

      monthly mortgage payments to SN SERVICING on the Woodbriar property in September of

      2020. However, SN SERVICING has claimed the mortgage was in default at the time of

      Discharge and continuing thereafter. Both the September and October, 2020 statements sent by

      SN SERVICING to the PLAINTIFFS, reflected a default of approximately $5,000.00 on post-

      petition payments and a pre-petition arrears of $5,012.48. The statements are attached as Exhibit

      1.

21.   The PLAINTIFFS contacted SN SERVICING after the default statements. However, the

      PLAINTIFFS have not been able to clear up either the post or pre-petition arrears asserted. The

      November, 2020 statement still asserts that the PLAINTIFFS are over $5,200.00 delinquent as a

      result of a four (4) month arrearage. That statement is attached as Exhibit 2.

22.   SN SERVICING has misapplied Debtors’ confirmed Plan payments. As a result of SN

      SERVICING misapplying payments, SN SERVICING asserts the PLAINTIFFS are seriously

      delinquent and seeks to collect improper fees, interest and charges.

23.   By failing to properly credit Debtors’ confirmed Plan payments, SN SERVICING violated the

      terms of the Confirmed Plan and the discharge injunction.

24.   The PLAINTIFFS reserve the right to amend this Complaint upon further discovery revealing

      additional fees, charges and other advances which were not approved pursuant to 11 U.S.C. §

      506 and/or Fed. R.Bankr. P. 2016 and/or by the Court prior to being added to the mortgage

      account.

25.   The actions of SN SERVICING were willfull and in full knowledge of the existence of the

      discharge provisions of the Bankruptcy Code.




                                                  4
             Case 3:20-ap-00153-JAF          Doc 1     Filed 12/29/20     Page 5 of 11




             COUNT I - VIOLATION OF THE DISCHARGE PROVISIONS OF

                 11 U.S.C. §§ 1141; 524(i) AS TO WOODBRIAR PROPERTY

26.   The PLAINTIFFS have suffered material injury as a result of the willful failure of the Defendant

      to comply with this Court’s Confirmation Order. Such damages include an increased payoff,

      excess interest charges, and/or other fees/charges.

27.   In contravention of the Confirmation Order and the discharge injunction, SN SERVICING

      misapplied every one of the PLAINTIFFS’ Plan payments. As a result of the misapplications,

      SN SERVICING asserts an over-stated payoff, suspense balance, past due interest and other fee

      charges.

28.   SN SERVICING’s failure to properly credit payments under the Confirmed Plan constitutes a

      violation of the discharge injunction pursuant to 11 U.S.C. § 524(i).

29.   The actions of the Defendant in attempting to collect excess fees and/or costs associated with the

      mortgage in contravention of this Court’s Confirmation and discharge orders, as well as any

      imposition and attempted collection of the improper fees and charges, have violated the discharge

      provisions of 11 U.S.C. §1328. The actions of the Defendants were contemptuous and subject

      the Defendants to the civil contempt powers of this Court.

30.   In bringing this action for violation of the discharge injunction, PLAINTIFFS have incurred

      attorney's fees and costs in addition to the injunctive relief allowed under 11 U.S.C. § 524; 1328.

      PLAINTIFFS are entitled to an award of reasonable attorney’s fees and costs under 11 U.S.C. §

      105 for the contemptuous violations of the discharge injunction by Defendants.




                                                   5
              Case 3:20-ap-00153-JAF          Doc 1      Filed 12/29/20   Page 6 of 11


                                       RELIEF REQUESTED

PLAINTIFFS requests that this Court:

1.     Enter Judgment against SN SERVICING;

2.     Order SN SERVICING to delete all unapproved fees, charges and other advances from the

       PLAINTIFFS’ mortgage accounts and payments and bring the PLAINTIFFS’ mortgage account

       current with the correct amortization schedule based upon the Confirmed Plan terms;

3.     Prohibit SN SERVICING from charging future unapproved fees and charges to the

       PLAINTIFFS’ mortgage account;

4.     Order a full accounting of the mortgage account from the date of the filing of the Chapter 13 case

       to the date of any judgment issued by the Court;

5.     Order SN SERVICING to pay attorney’s fees, court costs and actual damages for the violations

       of the Bankruptcy Code;

6.     Any and all other relief deemed necessary by this Court.

DATED this 29th day of December, 2020.
                                                       Law Offices of Mickler & Mickler, LLP


                                                       By: /s/ Bryan K. Mickler
                                                            Bryan K. Mickler
                                                       Florida Bar No. 091790
                                                       Attorney for Plaintiff(s)
                                                       5452 Arlington Expressway
                                                       Jacksonville, FL 32211
                                                       (904) 725-0822 / FAX: 725-0855
                                                       bkmickler@planlaw.com




                                                   6
Case 3:20-ap-00153-JAF   Doc 1   Filed 12/29/20   Page 7 of 11




                   EXHIBIT 1
Case 3:20-ap-00153-JAF   Doc 1   Filed 12/29/20   Page 8 of 11
Case 3:20-ap-00153-JAF   Doc 1   Filed 12/29/20   Page 9 of 11
Case 3:20-ap-00153-JAF   Doc 1   Filed 12/29/20   Page 10 of 11




                    EXHIBIT 2
Case 3:20-ap-00153-JAF   Doc 1   Filed 12/29/20   Page 11 of 11
